United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3745
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Jordan E. Minette,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 16, 2009
                                Filed: December 17, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       After the district court1 denied his motion to suppress, Jordan E. Minette
conditionally pleaded guilty to transporting child pornography in interstate commerce,
in violation of 18 U.S.C. § 2252; he reserved the right to appeal the denial of the
suppression motion. The court sentenced Minette to 108 months in prison and 20
years of supervised release, and imposed a $15,000 fine. On appeal, his counsel has


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable James R. Marschewski, United States Magistrate Judge for the Western
District of Arkansas.
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967).
Counsel argues that the district court erred in denying the suppression motion, but we
conclude that the court’s factual findings were not clearly erroneous, and its legal
conclusion was correct. See United States v. Stevens, 530 F.3d 714, 717 (8th Cir.)
(standard of review), cert. denied, 129 S. Ct. 654 (2008).

      We have carefully reviewed the record independently pursuant to Penson v.
Ohio, 488 U.S. 75 (1988), and we have found no nonfrivolous issues. Accordingly,
we affirm. We grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-